[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE MOTION TO STRIKE (# 102)
The motion to strike count one is granted by agreement.
The motion to strike count four, which sounds in bad faith, on the basis that it is premature is denied. See Khanthavong v.CT Page 6549Allstate Insurance Company, Superior Court, Judicial District of Fairfield, No. 324502 (December 3, 1996).
The motion to strike count five, which sounds in CUIPA, is granted. See Stabile v. Southern Connecticut Hospital Systems,Inc., Superior Court, Judicial District of Fairfield, No. 326120 (October 30, 1996).
The motion to strike counts six and seven are stricken. It is not alleged, nor may it be fairly implied from that facts alleged that any unfair insurance practices were "committ[ed] or perform[ed] with such frequency as to indicate a general business practice. . . ." General Statutes § 38a-816 (6); Mead v.Burns, 199 Conn. 651 (1986).
Order Accordingly.
Dated at Bridgeport, this 9th day of December, 1996.
BRUCE L. LEVINJudge of the Superior Court